DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/09/2021 is acknowledged. Claims 26-27 are withdrawn from consideration.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
(a) Regarding claim 7, the word “form” in line 2 should be replaced with the word --from--. In line 3 appears that a word is missing before the limitation “a response signal to the first and second base station …”,  since it is not clear what is the user equipment is configured to do.  Appropriate correction is required.
(b) Regarding claim 9, the claims depends on claim 7 and includes the limitation “wherein the first channel criterion and the second channel criterion…”, however claim 7 does not have limitations regarding “the first channel criterion and the second channel criterion”, seems that claim 9 should depend from claim 8. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JAIN et al. (US 2013/0223329).
Regarding claim 28, Jain discloses a base-station covering a communication area (Fig. 2; BS A- BS E), wherein the base station is configured to go into an attention mode for a possible handover concerning a user equipment  after receiving a handover information comprising at least one of information about a beam of the base-station to be used for the handover, a possible time stamp, a target frequency of handover and target resources, the handover information concerning the possible handover, wherein in the attention mode the base-station is informed of an handover event time-stamp after receiving the handover information from the coordinator unit (p. [0061], [0062], [0067]; p. [0080]; before the handover, the second base station reserves network resources for the client device in anticipation of a new client (i.e., attention mode); the first base station or application server selects a point in time (i.e., timestamp) at which radio resources are to be handoff to the second base station; client details are transmitted to the BS);
wherein the base station is part of an expectation list with at least two base stations serving as a set of coordinated base-stations for a possible handover concerning a user equipment based on information about the user equipment (abstract; p. [0057], [0060]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; thus base station is part of expectation list);
wherein the base station configured to compile an expectation list with at least two base-stations serving as a set of coordinated base-stations (abstract; p. [0057], [0060]; Fig. 9, step 904; ), and 
is configured to receive information about a position and/or a velocity and/or a direction of a movement and/or a possible travel route of the user equipment (abstract; p. [0079]; the client device transmits route information and speed information associated with the client device which is received by the first base station or application server (i.e., coordinator unit)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-12, 18, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. (US 2013/0223329) in view of LEE et al. (US 20100029279).
Regarding claim 1, Jain discloses a wireless communication system, comprising: 
a plurality of base-stations covering different communication areas (Fig. 2; p. [0025]), and
a coordinator unit (p. [0057]; i.e., application server) configured to compile an expectation list with at least two base-stations serving as a set of coordinated base-stations for a possible handover concerning a user equipment based on information about the user equipment (abstract; p. [0057], [0060]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; a second of the base station is chosen to which the radio resources are to be handed off from a first of the base stations) and configured to provide the base-stations of the expectation list with handover information comprising at least one of information about a beam of a base-station to be used for the handover, a possible time stamp, a target frequency of handover and target resources, the handover information concerning the possible handover (p. [0083]; a time at which the radio resources are going to be handed off from the first base station to the second base station is selected based upon the route and speed information), 
wherein the at least two base-stations of the expectation list go into an attention mode in which the base-stations are informed of an handover event time-stamp after receiving the handover information from the coordinator unit (p. [0062], [0067]; p. [0080], [0083]; before the handover, the second base station reserves network resources for the client device in anticipation of a new client (i.e., attention mode); the first base station or application server selects a point in time (i.e., timestamp) at which radio resources are to be handoff to the second base station); wherein a base station of the at least two base-stations or the coordinator unit is configured to receive information about a position and/or a velocity and/or a direction of a movement and/or a possible travel route of the user equipment (abstract; p. [0079]; the client device transmits route information and speed information associated with the client device which is received by the first base station or application server (i.e., coordinator unit)).
But, Jain does not particularly disclose wherein at least two base stations are provided with handover information.
However, Song teaches wherein at least two base stations are provided with handover information (Fig. 7, HO notification 721 and 723 to target BS#1 and BS#2; p.[0072]-[0074]; the HO notification message contains information on a bandwidth and service level that must be provided by a target base station to a mobile station in order to determine whether or not the target base station can perform the handover procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jain with the teachings of Lee, since such a modification would allow the system to determine the target base station from a plurality of possibilities that can perform the handover and that is able to provide the services to the mobile station.
Regarding claim 6, the combination of Jain and Lee discloses the wireless communication system of claim 1, Jain discloses wherein the user equipment is configured to connect, during a handover and while being connected to a source base-station, to a first and a second base station of the set of coordinated base stations (p. [0088]).
Regarding claim 10, the combination of Jan and Lee disclose the wireless communication system of claim 1, Jain discloses wherein the user equipment is configured to signalize, to the coordinator a request for predictive handover and to provide the coordinator unit with the information about the user equipment (p. [0081]; client device provides information about the route and speed to the application server (i.e., coordinator unit)).
Regarding claim 11, the combination of Jain and Lee disclose the wireless communication system of claim 1, Jain discloses wherein the coordinator unit is configured to receive data concerning at least one possible travel route of the user equipment (p. [0080]).
Regarding claim 12, the combination of Jain and Lee disclose the wireless communication system of claim 1, Jain discloses wherein the coordinator unit is configured to generate a travel map or to update a travel map based on the information about the user equipment (p. [0075]).
Regarding claim 18, the combination of Jain and Lee disclose the wireless communication system of claim 1, Jain discloses wherein the coordinator unit is configured to compile the expectation list based on at least one possible trajectory of a movement of the user equipment and based on the communication areas covered by the base-stations (p. [0082][0083]; the application server analyzes the vehicle’s route information and speed to determine the next base stations (i.e., expectation list) along the route that the vehicle will likely have better quality).
Regarding claim 31, Jain discloses a method for handling wireless communication, the method comprising: 
evaluating an expectation list with at least with at least two base-stations serving as a set of coordinated base-stations for a possible handover concerning a user equipment based on information about the user equipment  by receiving information about a position and/or velocity and/or direction of a movement and/or possible travel route of the user equipment (abstract; p. [0057], [0080], [0082]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; the first base station or application server may receive and analyze the vehicle’s route information and speed information in order to select the next base station to handoff along the route);
providing the base-stations of the expectation list with handover information comprising at least one of information about a beam of a base-station to be used for the handover, a possible time stamp, a target frequency of handover and target resources, the handover information concerning the possible handover (p. [0083]; a time at which the radio resources are going to be handed off from the first base station to the second base station is selected based upon the route and speed information), 
putting the at least two base station of the expectation list into an attention mode in which the base-stations are informed of an handover event time-stamp after receiving the handover information from the coordinator unit (p. [0062], [0067]; p. [0080], [0083]; before the handover, the second base station reserves network resources for the client device in anticipation of a new client (i.e., attention mode); the first base station or application server selects a point in time (i.e., timestamp) at which radio resources are to be handoff to the second base station); 
 receiving information about a position and/or a velocity and/or a direction of a movement and/or a possible travel route of the user equipment (abstract; p. [0079]; the client device transmits route information and speed information associated with the client device which is received by the first base station or application server (i.e., coordinator unit)).
But, Jain does not particularly disclose wherein at least two base stations are provided with handover information.
However, Song teaches wherein at least two base stations are provided with handover information (Fig. 7, HO notification 721 and 723 to target BS#1 and BS#2; p.[0072]-[0074]; the HO notification message contains information on a bandwidth and service level that must be provided by a target base station to a mobile station in order to determine whether or not the target base station can perform the handover procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jain with the teachings of Lee, since such a modification would allow the system to determine the target base station from a plurality of possibilities that can perform the handover and that is able to provide the services to the mobile station.
Regarding claim 32, Jain discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for handling wireless communication, the method comprising: 
evaluating an expectation list with at least with at least two base-stations serving as a set of coordinated base-stations for a possible handover concerning a user equipment based on information about the user equipment  by receiving information about a position and/or velocity and/or direction of a movement and/or possible travel route of the user equipment (abstract; p. [0057], [0080], [0082]; Fig. 9, step 904; the application server maintain a list of access points and base stations on a given route that would be available for a vehicle/client device as vehicle proceeds along the route; the first base station or application server may receive and analyze the vehicle’s route information and speed information in order to select the next base station to handoff along the route);
providing the base-stations of the expectation list with handover information comprising at least one of information about a beam of a base-station to be used for the handover, a possible time stamp, a target frequency of handover and target resources, the handover information concerning the possible handover (p. [0083]; a time at which the radio resources are going to be handed off from the first base station to the second base station is selected based upon the route and speed information), 
putting the at least two base station of the expectation list into an attention mode in which the base-stations are informed of an handover event time-stamp after receiving the handover information from the coordinator unit (p. [0062], [0067]; p. [0080], [0083]; before the handover, the second base station reserves network resources for the client device in anticipation of a new client (i.e., attention mode); the first base station or application server selects a point in time (i.e., timestamp) at which radio resources are to be handoff to the second base station); 
 receiving information about a position and/or a velocity and/or a direction of a movement and/or a possible travel route of the user equipment (abstract; p. [0079]; the client device transmits route information and speed information associated with the client device which is received by the first base station or application server (i.e., coordinator unit)).
But, Jain does not particularly disclose wherein at least two base stations are provided with handover information.
However, Song teaches wherein at least two base stations are provided with handover information (Fig. 7, HO notification 721 and 723 to target BS#1 and BS#2; p.[0072]-[0074]; the HO notification message contains information on a bandwidth and service level that must be provided by a target base station to a mobile station in order to determine whether or not the target base station can perform the handover procedure). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Jain with the teachings of Lee, since such a modification would allow the system to determine the target base station from a plurality of possibilities that can perform the handover and that is able to provide the services to the mobile station.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. in views of LEE et al. and TAKACS et al. (US 2020/0120563).
Regarding claim 3, the combination of Jain and Lee disclose the wireless communication system of claim 2, but does not particularly disclose wherein the UE is at least part of or comprises one of a drone, an unmanned aerial vehicle (UAV) and a high altitude
platforms (HAPs).
However, in an analogous art Takacs teaches disclose wherein the UE is at least part of or comprises one of a drone, an unmanned aerial vehicle (UAV) and a high altitude platforms (HAPs) (abstract; the method creates a cell list based on the flight plan (i.e., route) of the UAV). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jain and Lee with the teachings of Takacs, since such a modification would facilitate handoffs as a UAV travels along a route.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. in views of LEE et al. and THOMAS et al. (WO 01/45442).
Regarding claim 7, the combination of Jain and Lee disclose the wireless communication system of claim 1, but does not particularly disclose wherein the user equipment is configured to, after having received a first signal form the first base station and a second signal from the second base-station, a response signal to the first and second base-station or to the first base-station only.
However, Thomas teaches wherein the user equipment is configured to, after having received a first signal form the first base station and a second signal from the second base-station, a response signal to the first and second base-station or to the first base-station only (abstract; a first signal is transmitted by the first base station to a mobile device, the mobile device transmits a response if signal is successfully received, a second signal is transmitted by a second base station). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jain and Lee with the teachings of Thomas, in order to notify the base station that the signal has been successfully received.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over JAIN et al. in views of LEE et al. and DeTorbal (US 2004/0058678).
Regarding claim 24, the combination of Jain and Lee disclose the wireless communication system of claim 1, but does not particularly disclose wherein the user equipment is part of a group of user equipments, wherein the coordinator unit is configured to commonly determine the planned handover for the group of user equipments.
However, DeTorbal discloses wherein the user equipment is part of a group of user equipments, wherein the coordinator unit is configured to commonly determine the planned handover for the group of user equipments (abstract; deTorbal discloses providing a handover notice to a target base station for permitting a target base station to reserve resources for a plurality of mobile radio connections). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Jain and Lee with the teachings of DeTorbal, since such a modification would allow the target base station to reserve resources and prepare for handovers of a group of user equipments.

Allowable Subject Matter
Claims 2, 4, 5, 8, 9, 13-17, 20-23, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643